Motion Granted in Part; Order filed December 13, 2016




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00898-CV
                                    ____________

                          SCOTTY MORING, Appellant

                                          V.

          INSPECTORATE AMERICA CORPORATION, Appellee


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-26355

                                      ORDER

      The clerk’s record was filed in this appeal on November 21, 2016. On
December 6, 2016, appellee filed an unopposed motion requesting that this court
direct the Harris County District Clerk to forward original in camera sealed
documents for inclusion in the clerk’s record. According to appellee’s motion, two
notebooks containing documents were ordered to be temporarily sealed and made a
part of the record. Appellee asks this court to direct the district clerk to forward the
documents under seal in paper form to this court. Appellee’s motion is granted, in
part.

        The Harris County District Clerk is directed to file a supplemental clerk’s
record under seal on or before January 12, 2017, containing (1) an electronic copy
of the documents filed under seal in the trial court; (2) the trial court’s order sealing
the record; and (3) any order identifying the parties and their counsel, if any, who
are allowed access to view the sealed record.

        If the above-described items ordered to be made part of the record are not part
of the case file, the district clerk is directed to file, on or before January 12, 2017, a
supplemental clerk’s record containing a certified statement that these items are not
a part of the case file.



                                                PER CURIAM



Panel consists of Chief Justice Frost and Justices McCally and Brown.